Citation Nr: 0803842	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-12 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
(claimed as heart disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel
INTRODUCTION

The veteran had active duty service from March 1967 to 
January 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2003, a statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.  A personal RO 
hearing was held in August 2005.  A Board hearing at the RO 
was held in September 2007.  The record was held open for 60 
days until November 10, 2007 so that additional evidence 
could be submitted.  However, no additional evidence was 
submitted.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional VA treatment records dated from August 2005 to 
April 2007 were associated with the claims file after a 
November 2005 supplemental statement of the case.  Thus, it 
does not appear that these additional treatment records have 
been considered by the RO.  The appellate scheme set forth in 
38 U.S.C.A. § 7104(a) (West 2002) contemplates that all 
evidence will first be reviewed at the RO so as not to 
deprive the claimant of an opportunity to prevail with his 
claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  By letter dated December 13, 2007, the 
veteran was afforded the opportunity to waive preliminary RO 
review of the additional evidence.  In that communication, 
the veteran was advised that if no response was received from 
him within 45 days, the case would be remanded to the RO for 
review.  No response has been received.  Accordingly, the 
appeal must be returned to the RO. 



The case is hereby REMANDED for the following actions:

The RO should review the record, to 
specifically include all evidence 
received since the most recent 
supplemental statement of the case, and 
determine whether service connection for 
the disabilities on appeal is warranted.  
Unless the benefits sought are granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



